           Case 1:17-cv-07572-ALC Document 125 Filed 07/02/19 Page 1 of 1



                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT ELECTRONICALLY
SOUTHERN DISTRICT OF NEW YORK                                           FILED
----------------------------------------------------------- X           DOC#:--------=---�
                                                                        DATE FILED: 7 - Z.     r"z'.'.
 Knight First Amendment Institute at
 Columbia University,

                                   Plaintiff,
                                                                 1:17-cv-07572-ALC
                      -against-
                                                                 ORDER
 Department of Homeland Security, et al.,

                                   Defendant.

 ----------------------------------                        X


ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of Plaintiff's letter dated June 28, 2019 (ECF No. 123) and

Defendants' letter in response dated July 1, 2019. ECF No. 124.

         The Court will hold a status conference in this matter on July 9, 2019 at 3:00 p.m. The

parties (and/or counsel) should appear in person in Courtroom 1306 at the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, NY, on the date and time specified

above.



SO ORDERED.

Dated: July 2, 2019

          New York, New York                                    ANDREW L. CARTER, JR.
                                                                United States District Judge
